Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 12,1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a convenience store manager, was terminated for violating a company rule. In particular, he left the combination to the safe on a piece of paper under the cash register inside the store and, as a result, the money inside the safe was taken when the store was subsequently burglarized. Given the *626testimony establishing claimant’s prior performance problems and his inexcusable failure to read the company rule book prohibiting employees from leaving the combination to the safe inside the store, we find that substantial evidence supports the Board’s decision that claimant was discharged due to misconduct. Accordingly, we find that the Board properly disqualified him from receiving unemployment insurance benefits.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.